DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on February 15, 2022 is acknowledged. Accordingly, claims 11-21 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed application is 16/167976 filed on October 23, 2018 and Provisional application No. 62/576560 filed on October 24, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 April 2019, 28 May 2020, 6 August 2021, 26 August 2021, and 1 December 2021 (two submissions) have been considered by the examiner. Examiner also notes that applicant has cited over 2000 references (specific regards to the 136 page IDS submitted on December 1, 2021). Due to the large number of cited references, Examiner was only able to perform a keyword/text search of the cited references. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US PG Pub. No. 2017/0071511 A1) (hereinafter “Garcia”).
	With respect to claim 1, Garcia teaches a method, comprising: providing a pre-connected analyte sensor (continuous analyte sensor system 8 in Fig. 1), the pre-connected analyte sensor comprising an intermediate body (sensor electronics 12 is part of analyte sensor system 8; see Fig. 1), an analyte sensor permanently attached to the intermediate body (continuous analyte sensor 10 is understood to be permanently connected to sensor electronics 12; see Fig. 1; see also par.0129 “The continuous analyte sensor 10 may be physically connected to sensor electronics 12 and may be integral with (e.g., non-releasably attached to) or releasably attachable to the continuous analyte sensor 10”).
	However, Garcia’s embodiment as depicted in Fig. 1 does not explicitly teach an identifier coupled to the intermediate body; and communicatively coupling the analyte sensor to a processing circuitry of a manufacturing station by coupling the intermediate body to a corresponding feature of the manufacturing station; and operating the processing circuitry of the manufacturing station to communicate with the pre-connected analyte sensor.

Garcia’s other embodiments set forth the following:
calibration of an analyte sensor may use a priori calibration distribution information.  For example, in some embodiments, a priori calibration distribution information or a code can be received as information from a previous calibration and/or sensor session (e.g., same sensor system, internally stored), stored in memory, coded at the factory (e.g., as part of factory settings), on a barcode of packaging, sent from the cloud or a network of remote servers, coded by a care provider or the user, received from another sensor system or electronic device, based on results from laboratory testing, and/or the like. 

[0321] A sensor is then packaged with a single-use transmitter (step 414).  The 
sensor's identifier, e.g., identification number, is read with an optical bar code and its estimated in-vivo sensitivity are retrieved from a manufacturing database and written to the transmitter using, e.g., wireless (NFC or Bluetooth.RTM.) communication (step 416).

	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Garcia to include an identifier coupled to the intermediate body (Note: “coupled” to the sensor electronics is not defined by the claims; applicant’s specification discloses the identifier may incorporate various identification protocols such as a NFC, bar code, etc.) and communicatively coupling the analyte sensor to a processing circuity of a manufacturing station by coupling the intermediate body to a corresponding feature of the manufacturing station and operating the processing circuitry of the manufacturing station to communicate with the pre-connected analyte sensor in order to receive a priori calibration information from a manufacturing database, as evidence by Garcia’s other embodiments. Examiner also cites other references that show it is known to utilize a sensor identifier in order to retrieve calibration information, over a remote network, from manufacturing databases. Please see prior art of record section at the end of this office action for additional example teachings of this concept.

	With respect to claim 3, Garcia teaches operating an electrical, optical, infrared, or radio-frequency reader of the manufacturing station to obtain the identifier (see par.0161, 0186 “optical reader”; par.0321 “optical bar code”)
	With respect to claim 4, Garcia teaches storing, with the processing circuitry of the manufacturing station and in connection with the identifier, sensor data corresponding to the signal (par. 0161 “internally stored... stored in memory”).
	With respect to claim 5, Garcia teaches the identifier identifies any one or more of the analyte sensor, calibration data for the analyte sensor, and a history of the analyte sensor (par.0161 “a priori calibration”).
	With respect to claim 6, Garcia teaches the signal comprises a glucose sensitivity signal (par.0162 “Calibration information includes... sensitivity”).
	With respect to claim 7, Garcia teaches removing the intermediate body from the manufacturing station and communicatively coupling the analyte sensor to processing circuitry of a wearable device by coupling the intermediate body to a corresponding feature of a wearable device (par.0129 “The continuous analyte sensor 10 may be physically connected to sensor electronics 12 and may be integral with (e.g., non-releasably attached to) or releasably attachable to the continuous analyte sensor 10”).
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Harttig (US PG Pub. No. 2014/0005492 A1).
With respect to claims 8 and 9, Garcia teaches a method as established above.
However, Garcia does not teach the limitations recited in claims 8 and 9.
Regarding claim 8, Harttig teaches the analyte sensor is permanently attached to the intermediate body with conductive adhesive (abstract “anisotropic conductive adhesive”; par.0073 “permanent mechanically robust electrically conducting interconnection may be created”).
Regarding claim 9, Harttig teaches the analyte sensor is permanently attached to the intermediate body with anisotropic conductive film (abstract “anisotropic conductive adhesive”; par.0073 “permanent mechanically robust electrically conducting interconnection may be created”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Garcia to utilize conductive adhesive and/or anisotropic conductive film in order to provide high-precision electric contacts, having a low electrical resistance and, still, having a high robustness against mechanical movements, as evidence by Harttig (see par.0011). Furthermore, Garcia and Harttig both relate to the same narrow field of endeavor (manufacturing analyte sensors), thereby providing .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2011/0021889 A1, see par. 0119
US PG Pub. No. 2014/0278189 A1, see par. 0099
US PG Pub. No. 2013/0303869 A1, see par. 0089

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PUYA AGAHI/Primary Examiner, Art Unit 3791